DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 are currently pending in the present application. Claims 1-19 are original; and claim 20 is currently amended. The amendment dated November 13, 2020 has been entered into the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0154272) in view of Katsumoto (US 2008/0013323).
Regarding claim 1, Kim discloses a display apparatus (10 in Figs. 1-2 and 7; see [0057] identifying the embodiment shown in Figs. 1-2 and 7) comprising:
a backlight unit (400) configured to emit light ([0017]);
a display panel (200) positioned to the front of the backlight unit; and
an optical film (100) positioned to the front of the display panel,
wherein the optical film comprises:
a base layer (120),
a first refractive layer (150d) positioned to the front of the base layer,
a third refractive layer (140d) positioned to the rear of the base layer, and
a fourth refractive layer (160) positioned to the rear of the third refractive layer and having a lower refractive index than the third refractive layer ([0037]).

Katsumoto discloses it is known that an air layer is disposed on the top of an optical film where the air layer is positioned to the front of a refractive layer and is having a lower refractive index than the refractive layer (see the optical layer 14 in Figs. 1-2 where the air layer having a refractive index of 1.00 is disposed on the optical layer 14 having a refractive index of 1.6; [0042]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know modify the Kim optical film with the teachings of Katsumoto, wherein a second refractive layer, i.e., an air layer, is positioned to the front of the first refractive layer and having a lower refractive index than the first refractive layer, as Katsumoto teaches an air layer is disposed on an optical film so that a light is refracted by the interface between the air layer and the prism surface of the optical film.
One would have been motivated to consider the interface between the air layer and the optical film to use the optical film with a refractive index in the air (Katsumoto: [0042]).

Regarding claim 2, Kim and Katsumoto disclose the limitations of claim 1 above, and Kim further discloses wherein the first refractive layer comprises first patterns (see the patterns of 150d; [0057]) that each include a first inclined portion (see the inclined portion formed on 150d) configured to totally reflect a portion of the light emitted from the backlight unit (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as 

Regarding claim 3, Kim and Katsumoto disclose the limitations of claim 2 above.
Kim does not necessarily disclose that an air layer is disposed on the top of the optical film, such that the air layer or the second refractive layer comprises a first filling portion filling between the first patterns of the first refractive layer.
However, Katsumoto discloses it is known that an air layer is formed on the top of an optical film, the air layer positioned to the front of a refractive layer, and the air layer comprises a filling portion filling between patterns of the refractive layer (the air layer filling the grooves formed on 14 in Figs. 1-2).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know modify the Kim optical film with the teachings of Katsumoto, wherein the second refractive layer comprises a first filling portion filling between the first patterns of the first refractive layer, as Katsumoto teaches a light is refracted by an interface between the air layer and the prism surface of a concavo-convex pattern.
One would have been motivated to consider the traveling direction of light in the air to use the optical film having an embossed or corrugated surface (Katsumoto: [0042]).

Regarding claim 4, Kim and Katsumoto disclose the limitations of claim 2 above, and Kim further discloses wherein the third refractive layer comprises second patterns (see the patterns of 140d) that each include a second inclined portion (see the inclined portion on 140d) configured to refract at least a portion of the light emitted from the backlight unit that passes through the fourth refractive layer (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined portion on 140d which is capable of totally reflecting at least a portion of light from 400; see [0031] teaching 140 diffuses the light emitted from 110 that passes through the fourth refractive layer 160).

Regarding claim 5, Kim and Katsumoto disclose the limitations of claim 4 above, and Kim further discloses wherein the first inclined portion has a greater inclination angle than the second inclined portion (Fig. 7).

Regarding claim 7, Kim and Katsumoto disclose the limitations of claim 4 above, and Kim further discloses wherein the fourth refractive layer comprises a second filling portion filling between the second patterns of the third refractive layer (see Fig. 7 where 160 comprises a filling portion between the second patterns of 140d).

Regarding claim 8, Kim and Katsumoto disclose the limitations of claim 4 above, and Kim further discloses wherein the first patterns and the second patterns are embossed patterns (Fig. 7).

Regarding claim 10, Kim and Katsumoto disclose the limitations of claim 2 above, and Kim further discloses wherein each of the first patterns comprises a parallel portion extending parallel to a direction in which the first refractive layer extends (see Fig. 7 where the first patterns having a parallel portion horizontally extending as 150d extends).

Regarding claim 11, Kim and Katsumoto disclose the limitations of claim 1 above, and Kim further discloses wherein the first refractive layer comprises a pattern comprising a curved portion (see Fig. 7 where 150d having a curved portion) configured to totally reflect a portion of the light emitted from the backlight unit (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined portion on 140d which is capable of totally reflecting at least a portion of light from 400; see [0031] teaching 150 diffuses the light emitted from 110).

Regarding claim 12, Kim and Katsumoto disclose the limitations of claim 1 above, and Kim further discloses wherein the third refractive layer comprises a pattern comprising a curved portion (see Fig. 7 where 140d having a curved portion) configured to refract at least a portion 

Regarding claim 13, Kim and Katsumoto disclose the limitations of claim 12 above, and Kim further discloses wherein the pattern is an engraved pattern (Fig. 7).

Regarding claim 14, Kim discloses a display apparatus (10 in Figs. 1-2 and 7; see [0057] identifying the embodiment shown in Figs. 1-2 and 7) comprising:
a display panel (200); and
an optical film (100) positioned to the front of the display panel,
wherein the optical film comprises:
a base layer (120),
a first refractive layer (150d) positioned to the front of the base layer, the first refractive layer comprising first patterns (see the patterns of 150d; [0057]) each comprising a first inclined portion configured to totally reflect a portion of light passing through the base layer (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 
a third refractive layer (140d) positioned to the rear of the base layer, the third refractive layer comprising second patterns (see the patterns of 140d) each comprising a second inclined portion (see the inclined portion on 140d) configured to refract a portion of light incident from the display panel (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined surface on 140d which is capable of refract a portion of light incident from the display panel; see [0040] teaching 140 is a reflection prevention layer; the examiner considers that a reflection prevention layer with a horizontal line of symmetry refracts a portion of light coming from the backlight and/or the display panel), and
a fourth refractive layer (160) positioned to the rear of the third refractive layer and having a lower refractive index than the third refractive layer ([0037]).
Kim does not necessarily disclose that an air layer is disposed on the top of the optical film, such that the air layer or a second refractive layer is positioned to the front of the first refractive layer and is having a lower refractive index than the first refractive layer.
Katsumoto discloses it is known that an air layer is disposed on the top of an optical film where the air layer is positioned to the front of a refractive layer and is having a lower 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know modify the Kim optical film with the teachings of Katsumoto, wherein a second refractive layer, i.e., an air layer, is positioned to the front of the first refractive layer and having a lower refractive index than the first refractive layer, as Katsumoto teaches an air layer is disposed on an optical film so that a light is refracted by the interface between the air layer and the prism surface of the optical film.
One would have been motivated to consider the interface between the air layer and the optical film to use the optical film with a refractive index in the air (Katsumoto: [0042]).

Regarding claim 15, Kim and Katsumoto disclose the limitations of claim 14 above, and Kim further discloses wherein the first patterns are embossed patterns (Fig. 7).
Kim does not necessarily disclose that an air layer is disposed on the top of the optical film, such that the air layer or the second refractive layer comprises a first filling portion filling between the first patterns.
However, Katsumoto discloses it is known that an air layer is formed on the top of an optical film, the air layer positioned to the front of a refractive layer, and the air layer comprises a filling portion filling between patterns of the refractive layer (the air layer filling the grooves formed on 14 in Figs. 1-2).

One would have been motivated to consider the traveling direction of light in the air to use the optical film having an embossed or corrugated surface (Katsumoto: [0042]).

Regarding claim 16, Kim and Katsumoto disclose the limitations of claim 14 above, and Kim further discloses wherein the second patterns are embossed patterns or engraved patterns (Fig. 7), and
the fourth refractive layer comprises a second filling portion filling between the second patterns (see Fig. 7 where 160 comprises a filling portion between the second patterns of 140d).

Regarding claim 17, Kim and Katsumoto disclose the limitations of claim 14 above, and Kim further discloses wherein the first inclined portion has a greater inclination angle than the second inclined portion (Fig. 7).

Claims 6, 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Katsumoto, and in further view of Suzuki (US 5600462).
Regarding claim 6, Kim and Katsumoto disclose the limitations of claim 4 above.

Suzuki discloses controlling a light diffusion using a first pattern and a second pattern where the first pattern has a higher height than the second pattern (see Fig. 5 where the optical film 9 has the top pattern and the bottom pattern where the top pattern has a higher height than that of the second pattern, and where the incident light into the bottom pattern is diffuse-transmitted and the diffuse-transmitted light into the top pattern is refracted; column 4 lines 55-61).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Kim and Katsumoto with the teachings of Suzuki, wherein the first pattern has a higher height than the second pattern, as Suzuki describes different surface patterns refracting the light.
One would have been motivated to increase the luminance of light by using surface patterns formed on an optical film (Suzuki: Column 5 lines 5-11).

Regarding claim 9, Kim and Katsumoto disclose the limitations of claim 4 above.
Kim does not disclose that a distance between the first patterns is different from a distance between the second patterns.
Suzuki discloses controlling a light diffusion using a first pattern and a second pattern of an optical film where a distance between the first patterns is different from a distance between the second patterns (see Fig. 5 where the optical film 9 has the top pattern and the bottom pattern, and the top pattern and the bottom have different pitches; column 6 lines 62-63).

One would have been motivated to select the pitch of the patterns to prevent interference fringes (Suzuki: Column 6 lines 62-67).

Regarding claim 18, Kim and Katsumoto disclose the limitations of claim 14 above.
Kim does not disclose that the first pattern has a higher height than the second pattern.
Suzuki discloses controlling a light diffusion using a first pattern and a second pattern where the first pattern has a higher height than the second pattern (see Fig. 5 where the optical film 9 has the top pattern and the bottom pattern where the top pattern has a higher height than that of the second pattern, and where the incident light into the bottom pattern is diffuse-transmitted and the diffused-transmitted light into the top pattern is refracted; column 4 lines 55-61).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Kim and Katsumoto with the teachings of Suzuki, wherein the first pattern has a higher height than the second pattern, as Suzuki describes different surface patterns refracting the light.
One would have been motivated to increase the luminance of light by using surface patterns formed on an optical film (Suzuki: Column 5 lines 5-11).
Regarding claim 19, Kim and Katsumoto disclose the limitations of claim 14 above.
Kim does not disclose that a distance between the first patterns is different from a distance between the second patterns.
Suzuki discloses controlling a light diffusion using a first pattern and a second pattern of an optical film where a distance between the first patterns is different from a distance between the second patterns (see Fig. 5 where the optical film 9 has the top pattern and the bottom pattern, and the top pattern and the bottom have different pitches; column 6 lines 62-63).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the device disclosed by Kim and Katsumoto with the teachings of Suzuki, wherein a distance between the first patterns is different from a distance between the second patterns, as Suzuki describes different surface patterns refracting the light.
One would have been motivated to select the pitch of the patterns to prevent interference fringes (Suzuki: Column 6 lines 62-67).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Katsumoto, and in further view of Coleman (US 8408775).
Regarding claim 20, Kim discloses a display apparatus (10 in Figs. 1-2 and 7; see [0057] identifying the embodiment shown in Figs. 1-2 and 7) comprising:
a display panel (200);
a backlight unit (400) configured to supply light to the display panel ([0017]); and
an optical film (100) positioned to the front of the display panel, 

a base layer (120),
a first refractive layer (150d) positioned to the front of the base layer, the first refractive layer comprising first patterns (see the patterns of 150d; [0057]) each comprising a first inclined portion configured to totally reflect a portion of light passing through the base layer (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined surface on 150d which is capable of totally reflecting at least a portion of light from 400; see [0032] teaching 150 diffuses the light emitted from 110 which passes through the base layer) and formed in an embossed pattern (Fig. 7),
a third refractive layer (140d) positioned to the rear of the base layer, the third refractive layer comprising second patterns (see the patterns of 140d) each comprising a second inclined portion (see the inclined portion on 140d) having a less inclination angle than the first inclined portion (Fig. 7) to refract a portion of light incident from the display panel (A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). See MPEP 2173.05(g). In this case, Kim teaches the structure, i.e., the inclined surface on 140d which is capable of refract a portion of light incident from the display panel; see [0040] teaching 140 is a reflection prevention layer; the examiner considers that a reflection prevention layer with a horizontal line of symmetry refracts a portion 
a fourth refractive layer (160) positioned to the rear of the third refractive layer and having a lower refractive index than the third refractive layer ([0037]), the fourth refractive layer comprising a second filling portion filling between the second patterns (see Fig. 7 where 160 comprises a filling portion between the second patterns of 140d).
Kim does not disclose that an air layer is disposed on the top of the optical film, such that the air layer or a second refractive layer is positioned to the front of the first refractive layer and is having a lower refractive index than the first refractive layer, the second refractive layer comprising a first filling portion filling between the first patterns.
Katsumoto discloses it is known that an air layer is disposed on the top of an optical film where the air layer is positioned to the front of a refractive layer and is having a lower refractive index than the refractive layer (see the optical layer 14 in Figs. 1-2 where the air layer having a refractive index of 1.00 is disposed on the optical layer 14 having a refractive index of 1.6; [0042]), the air layer comprising a filling portion filling between patterns of the refractive layer (the air layer filling the grooves formed on 14 in Figs. 1-2).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to know modify the Kim optical film with the teachings of Katsumoto, wherein a second refractive layer, i.e., an air layer, is positioned to the front of the first refractive layer and having a lower refractive index than the first refractive layer, the second refractive layer comprising a first filling portion filling between the first patterns, as 
One would have been motivated to consider the interface between the air layer and the optical film to use the optical film with a refractive index in the air (Katsumoto: [0042]).
Kim fails to disclose the backlight unit provided such that a ratio of light emitted in a front and rear direction is greater than a ratio of light emitted in an oblique direction in the front and rear direction.
Coleman discloses a backlight unit (the backlight 700 in Fig. 7) provided such that a ratio of light emitted in a front and rear direction is greater than a ratio of light emitted in an oblique direction in the front and rear direction (700 in Fig. 7 comprises the light recycling directional control element 300 of Fig. 3, where the output light 107 is collimated; column 35 lines 5-25 and column 37 lines 7-20).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the backlight unit disclosed by Kim with the teachings of Coleman, wherein the backlight unit provided such that a ratio of light emitted in a front and rear direction is greater than a ratio of light emitted in an oblique direction in the front and rear direction, as Coleman describes the backlight unit with the light recycling control element.
One would have been motivated to provide increased luminance uniformity (Coleman: column 1; lines 33-37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871